NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                ROBERT J. MACAK,
                 Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2015-7011
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-2418, Judge William A.
Moorman.
               ______________________

              Decided: February 10, 2015
               ______________________

   ROBERT J. MACAK, Kankakee, IL, pro se.

    SOSUN BAE, Commercial Litigation Branch, Civil
Division, United States Department of Justice,
Washington,    DC,   for    respondent-appellee. Also
represented by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN,
JR., ALLISON KIDD-MILLER; and Y. KEN LEE, BRIAN D.
GRIFFIN, Office of General Counsel, United States
Department of Veterans Affairs, Washington, DC.
MACAK   v. MCDONALD                                        2



                      ______________________

        Before WALLACH, TARANTO, and HUGHES, Circuit
                         Judges.
PER CURIAM.
    Appellant Robert Macak appeals the August 29, 2014,
decision of the United States Court of Appeals for
Veterans Claims (“Veterans Court”) affirming the decision
of the Board of Veterans’ Appeals (“Board”) “denying
entitlement to initial disability ratings in excess of twenty
percent each for cervical degenerative arthritis; frozen left
shoulder secondary to cervical degenerative arthritis; and
frozen right (major) shoulder also secondary to cervical
degenerative arthritis beginning November 18, 2003.”
Macak v. McDonald, No. 13-2418 (Vet. App. Aug. 29,
2014) (Resp’t’s App. 8–16) (“Decision”). Because Mr.
Macak only presents questions of fact and the Veterans
Court’s decision was not based on an interpretation of a
statute or regulation, this court lacks jurisdiction to
address his appeal.
                          BACKGROUND
                                I.
    Mr. Macak served on active duty in the United States
Army from 1983 to 1986. In October 1991, Mr. Macak
filed a claim of entitlement to service-connected benefits
for disabilities of the neck, spine, right hand, and right
arm caused by a truck accident during his service in
Germany in 1985. In May 1993, a Veterans Affairs (“VA”)
regional office (“RO”) denied Mr. Macak’s claims and
classified them as arthritis of the neck, spine, right arm,
and hand. Mr. Macak subsequently filed a Notice of
Disagreement (“NOD”) and appealed the RO’s decision to
the Board.
MACAK   v. MCDONALD                                       3



   In March 1999, the Board issued a decision denying
Mr. Macak’s entitlement to service-connected benefits for
“arthritis of multiple joints, including the spine, right
hand and right arm.” Decision, at 2 (internal citation and
quotation omitted). Mr. Macak appealed the decision to
the Veterans Court, which vacated the Board’s decision
and remanded the claims.
     In September 2001, “the Board remanded Mr. Macak’s
claim for further development.” Id. (citation omitted).
The VA subsequently obtained an October 2001 VA
treatment record that explained “Mr. Macak’s right and
left shoulders had ‘restriction of movement up to halfway
on flexion and abduction.’” Id. (internal citation and
quotation omitted).       Upon undergoing VA medical
examinations of the spine and joints in November 2003,
Mr. Macak was “diagnosed with ‘frozen shoulders both
sides.’” Id. (internal citation and quotation omitted). A
January 2004 MRI of Mr. Macak’s spine indicated that it
exhibited a “normal alignment subsequent to his
discectomy with ‘moderate spinal stenosis noted at C6-
7.’” 1 Id.
    In March 2004, the RO granted Mr. Macak
entitlement to service connection for cervical spondylosis 2
of the spine, assigning a ten percent disability rating
effective October 4, 1991, and a twenty percent disability

   1   C6 (6th Cervical Vertebra) is the sixth of seven
cervical vertebrae in the neck, supporting the head and
providing articulation of the head and neck above the
thoracic vertebrae and the other caudal vertebrae of the
spinal column.
    2 Cervical spondylosis is a degenerative joint disease

affecting the cervical vertebrae, intervertebral disks, and
surrounding ligaments and connective tissue, sometimes
with pain or paresthesia radiating along the upper limbs
as a result of pressure on the nerve roots.
MACAK   v. MCDONALD                                        4



rating effective November 1, 2003. Id. Following this
decision, in April 2004, Mr. Macak again submitted a
NOD. Id.
   In April 2005, pursuant to 38 C.F.R . § 4.30, “the RO
issued a rating decision granting a temporary 100%
convalescent rating, effective April 16, 1992, to August 31,
1992, as a result of ‘surgical treatment’ for a spine
disability.” 3 Id. at 2–3. In addition, the RO granted a


   3    38 C.F.R. § 4.30) states:

        A total disability rating (100 percent) will be
        assigned without regard to other provisions
        of the rating schedule when it is established
        by report at hospital discharge (regular
        discharge or release to non-bed care) or
        outpatient release that entitlement is
        warranted under paragraph (a)(1), (2) or (3)
        of this section effective the date of hospital
        admission or outpatient treatment and
        continuing for a period of 1, 2, or 3 months
        from the first day of the month following
        such hospital discharge or outpatient
        release. The termination of these total
        ratings will not be subject to § 3.105(e) of
        this chapter. Such total rating will be
        followed     by      appropriate     schedular
        evaluations.     When     the    evidence     is
        inadequate to assign a schedular evaluation,
        a physical examination will be scheduled and
        considered prior to the termination of a total
        rating under this section.

        (a) Total ratings will be assigned under this
        section if treatment of a service-connected
        disability resulted in:
MACAK   v. MCDONALD                                        5



twenty percent disability rating for cervical degenerative
arthritis effective September 1, 1992. Id. at 3. Finally,
the RO assigned a ten percent disability rating for
quadriparesis 4 of the left upper extremity, right lower
extremity and left lower extremity, effective October 4,
1991.
     After the RO’s rating decision, Mr. Macak submitted a
statement of disagreement concerning the effective dates
and disability ratings assigned. Id. at 3. The RO
interpreted this as a substantive appeal of Mr. Macak’s
March 2004 rating decision. In October 2007, the Board
issued a decision denying higher initial disability ratings
for cervical spine spondylosis and for left and right frozen
shoulders, and remanded several issues to the regional
office for a Statement of the Case. Id. Mr. Macak
subsequently appealed this decision to the Veterans
Court.
    In April 2009, the parties entered into a joint motion
to vacate the Board’s decision regarding the Board’s
denial of Mr. Macak’s claims for increased initial
disability ratings in excess of twenty percent for cervical
spine spondylosis and frozen left and right shoulder. Id.
The Veterans Court granted the parties’ motion in May
2009.
    On remand, in February 2010 the Board remanded
the issues that were the subject of the joint motion––Mr.
Macak’s entitlement to increased initial ratings for
cervical spine spondylosis and for left and right frozen
shoulders. Id. Subsequently, in May 2010, “Mr. Macak


     (1) Surgery necessitating at least one month
     of convalescence (Effective as to outpatient
     surgery March 1, 1989.).
   4 Quadriparesis,   also called tetraparesis,       is   a
muscular weakness affecting all four limbs.
MACAK   v. MCDONALD                                      6



underwent a VA medical examination for cervical
degenerative arthritis and bilateral frozen shoulders.” Id.
at 4. After the examination, the RO issued a
supplemental statement of the case (“SSOC”). However,
in November 2010, the Board again remanded the issues
on appeal for additional development. In December 2010,
the RO issued another SSOC.
    In April 2013, the Board denied Mr. Macak’s claims
for entitlement to disability ratings in excess of twenty
percent for both cervical degenerative arthritis and a
frozen left shoulder. 5 The Board found nothing in the
record to indicate Mr. Macak’s pain was beyond what was
contemplated by the diagnostic criteria used for rating
Mr. Macak’s spine disability.
    The Board awarded a thirty percent disability rating
prior to November 18, 2013, for Mr. Macak’s frozen right
shoulder. However, it denied entitlement to a rating in
excess of twenty percent after November 18, 2013. Mr.
Macak subsequently appealed the Board’s decision to the
Veterans Court.
                           II.
    On appeal to the Veterans Court, the court concluded
Mr. Macak “failed to demonstrate that the Board clearly
erred in denying entitlement to higher initial disability
evaluations for cervical degenerative arthritis and frozen
bilateral shoulders.” Decision, at 8. The court found the




   5   The Board found Mr. Macak’s frozen left shoulder
did not warrant a disability rating greater than twenty
percent because a May 2010 examination noted his range
of motion was pain free on forward flexion and abduction
to sixty degrees, which is greater than the range of motion
that warrants a rating in excess of twenty percent.
 MACAK   v. MCDONALD                                        7



 Board’s selection of a diagnostic code 6 was not arbitrary,
 capricious or an abuse of discretion. Finally, the court
 concluded the Board “provided a statement of reasons or
 bases for its decision adequate to enable [Mr. Macak] to
 understand the precise basis for the Board’s decision.” Id.
     On September 4, 2014, Mr. Macak filed a motion to
 the Veterans Court for single judge reconsideration, and
 asked for oral argument. On September 26, 2014, the
 court denied Mr. Macak’s motion, stating it had
 “previously considered the matter and [] declined to set
 oral argument following careful consideration of the law
 and the Court’s Rules of Practice and Procedure.” Macak
 v. McDonald, No. 13-2418 (Vet. App. Sep. 26, 2014)
 (Resp’t’s App. 4–5) (“Order”). The court found the Board’s
 August 29, 2014 decision did not overlook or
 misunderstand any points of law or fact. The court
 entered judgment on October 17, 2014. Mr. Macak
 appeals to this court.
                         DISCUSSION
I.   This Court Lacks Jurisdiction to Address Mr. Macak’s
                           Claims
     This court’s jurisdiction to review Veterans Court
 decisions is limited by statute. Under 38 U.S.C. § 7292(a),
 this court may review “the validity of a decision of the
 [Veterans] Court on a rule of law or of any statute or
 regulation . . . or any interpretation thereof (other than a
 determination as to a factual matter) that was relied on
 by the [Veterans] Court in making the decision.”
 Therefore, this court decides “all relevant questions of
 law” and sets aside any regulation or interpretation of the
 Veterans Court that is “(A) arbitrary, capricious, an abuse

     6  Diagnostic coding is the translation of written
 descriptions of disease, disorders, illness and injuries into
 codes from a particular classification.
MACAK   v. MCDONALD                                      8



of discretion, or otherwise not in accordance with law; (B)
contrary to constitutional right, power, privilege, or
immunity; (C) in excess of statutory jurisdiction,
authority, or limitations, or in violation of a statutory
right; or (D) without observance of procedure required by
law.” Id. § 7292(d)(1).
    This court reviews the Veterans Court’s legal
determinations de novo. Rodriguez v. Peake, 511 F.3d
1147, 1152 (Fed. Cir. 2008). The “Veterans Court’s legal
determinations regarding the validity of a law or any
interpretation thereof” is reviewed without deference. Id.
However, this court is expressly prohibited from
reviewing factual findings or applications of law to fact
that do not present a constitutional issue. 38 U.S.C.
§ 7292(d)(2) (stating absent a constitutional issue, this
court “may not review (A) a challenge to a factual
determination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case”).
    In his appeal, Mr. Macak does not argue the Veterans
Court erred in its interpretation of any statute or
regulation in denying his appeal. Additionally, Mr.
Macak does not present any constitutional issues.
Finally, the Veterans Court’s decision was not based on
the interpretation of any statute or regulation and it did
not make a decision on a rule of law. Accordingly, this
court does not possess jurisdiction over his arguments.
    Mr. Macak first argues the court erred in failing to
consider his motion for reconsideration. Specifically, Mr.
Macak argues “[t]he court misinterpreted [his] dispute []
den[ying] clarification by oral argument.” Pet’r’s Br. 1.
Second, Mr. Macak contends “he has repeatedly proved
evidence was not only fabricated by doctors but crucial
evidence was being omitted constantly by [the] VA.” Id.
    A court’s decision to grant or deny oral argument is
discretionary. “The district courts are entitled to make
MACAK   v. MCDONALD                                       9



rules limiting oral argument.” U.S. v. One 1974 Porsche
911-S Vehicle Identification No. 9114102550, 682 F.2d
283 (1st Cir. 1982) (citation omitted); cf. Goodbar v.
Banner, 599 F.2d 431 (Fed. Cir. 1979) (stating that where
issues were clear and case was not complex, request for
oral argument would be denied). The Veterans Court
concluded that “Rule 35(e) of [its] Rules of Practice and
Procedure requires that a motion for reconsideration state
‘the points of law or fact that the party believes the Court
has overlooked or misunderstood.’”            Order at 1.
According to the court, “[b]ased on a thorough review of
the pleadings and the record on appeal, . . . the single
judge memorandum decision did not overlook or
misunderstand any points of law or fact.” Id.
    Here, Mr. Macak does not argue the Veterans Court
misinterpreted any rule of law, regulation or statutory
provision. To the extent Mr. Macak’s appeal can be
construed to challenge the Veterans Court’s conclusion
that his motion for single judge reconsideration did not
raise any issues requiring the court to grant oral
argument, he contests the Veterans Court’s application of
law to the facts of this case. However, because this court
lacks jurisdiction to review “a challenge to a law or
regulation as applied to the facts of a particular case,” 38
U.S.C. § 7292(d)(2), it cannot address this issue.
As to Mr. Macak’s contention regarding doctors’
fabrication of his records and the VA’s omission of
evidence, the Veterans Court concluded Mr. Macak “failed
to demonstrate that the 1983 and 1986 records––which,
. . . predate the effective dates for the claims on appeal––
are relevant.” Decision, at 6. The court also determined
that it did “not appear from the record that [Mr. Macak]
adequately identified such records.” Id. at 6–7. Here, Mr.
Macak’s claims solely raise issues of fact. Because his
contentions constitute “a challenge to a factual
MACAK   v. MCDONALD                                      10



determination,” this court does not have jurisdiction to
entertain this issue. See 38 U.S.C. § 7292(d)(2).
    Finally, Mr. Macak argues the VA failed to satisfy its
duty to assist him in obtaining medical records.
Specifically, he contends medical records obtained by the
“Chicago regional office disappeared” and “not once did
[the] Chicago Office answer to where [the] files went.”
Pet’r’s Br. 1. Under 38 U.S.C. § 5103A(a)(1), “[t]he
Secretary shall make reasonable efforts to assist a
claimant in obtaining evidence necessary to substantiate
the claimant’s claim for a benefit under a law
administered by the Secretary.” However, the Board’s
determination of whether the VA satisfied its duty to
assist is a finding of fact the Veterans Court reviews for
clear error. 7 See Nolen v. Gober, 14 Vet. App. 183, 184
(2000) (stating the determination whether the duty to
assist was complied with will involve making factual
determinations); see also Gilbert v. Derwinski, 1 Vet. App.
49, 52 (1990). Here, similar to his previous argument,
Mr. Macak’s contention presents a pure question of fact.
Thus, Mr. Macak’s appeal is dismissed for lack of
jurisdiction.
                        CONCLUSION
        For the foregoing reasons, the appeal is
                      DISMISSED
No costs.




   7   The Veterans Court determined the Board did not
clearly err in concluding the Secretary satisfied his duty
to assist the appellant in obtaining relevant records.